James J. Conroy, J.
This is a motion for leave to intervene by Jackson Heights Associates, a partnership, pursuant to section 193-b of the Civil Practice Act.
The action in which the appellant seeks to intervene is an action brought for the specific performance of an alleged binder agreement to sell premises 37-23 73rd Street, Jackson Heights, New York. The applicant purchased this property on June 15, 1961 and is now engaged in constructing a nine-story apartment house on this and other property. The applicant did not purchase the property from the defendants in this action, who are alleged to have executed the binder agreement, but from their grantee. The notice of pendency in this action was filed prior to the purchase of the property by the Jackson Heights Associates who contend they were led to believe that such notice was cancelled by reason of a marking on the title report. It was not until October 4, 1961 that they learned of this pending action. The right to this relief is claimed to be contained in paragraph (c) of subdivision 1 of the said section 193-b of the Civil Practice Act, which provides ‘‘ when the applicant has an interest in real property, the title to which may in any manner be affected by the judgment ’ ’.
It follows that, as a general rule, a third party will be permitted to intervene if his interests will be jeopardized by his absence (2 Carmody-Wait, New York Practice, p. 654, § 88). So, if he is “ ultimately and really interested ” in the result of the litigation, in order that the whole controversy may be ended in one action and by a single judgment (Mandel v. Guardian Holding Co., 192 App. Div. 390, 392-393).
It would seem, therefore, that, both as a matter of right and as a matter of discretion, the applicant, the record title owner of the property involved, should be permitted to intervene. (Harrison v. Mary Bain Estates, 2 Misc 2d 52.)
The motion is accordingly granted, and the plaintiff directed to serve copies of the pleadings upon the applicant within 20 days after service of a copy of the order to be entered hereon.